Case: 11-10368     Document: 00511745765         Page: 1     Date Filed: 02/02/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 2, 2012
                                     No. 11-10368
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

R. WAYNE JOHNSON,

                                                  Petitioner-Appellant

v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                               USDC No. 2:10-CV-6


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        R. Wayne Johnson, Texas prisoner # 282756, filed a 28 U.S.C. § 2254
application challenging his 2009 disciplinary conviction of possessing
contraband. He appeals the district court’s denial of the second motion for a
preliminary injunction he filed in conjunction with that application.
        Interlocutory orders denying preliminary injunctions are immediately
appealable as an exception to the final-judgment rule. 28 U.S.C. § 1292(a)(1);


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10368   Document: 00511745765     Page: 2   Date Filed: 02/02/2012

                                 No. 11-10368

Lakedreams v. Taylor, 932 F.2d 1103, 1107 (5th Cir. 1991). However, during the
pendency of Johnson’s appeal, the district court entered a final judgment
dismissing Johnson’s underlying habeas claims. Those claims included a request
for permanent injunctive relief.    The entry of a final judgment regarding
permanent injunctive relief renders any order regarding temporary injunctive
relief moot. Louisiana World Exposition, Inc. v. Logue, 746 F. 2d 1033, 1038 (5th
Cir. 1984). This court lacks jurisdiction to decide moot questions or issues that
cannot affect the rights of the parties before it. McRae v. Hogan, 576 F.2d 615,
617 (5th Cir. 1978). Accordingly, Johnson’s appeal, which challenges only the
denial of preliminary injunctive relief, is DISMISSED for lack of jurisdiction.
Johnson’s incorporated motion to expedite his appeal is DENIED.




                                       2